DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The 17 MAY 2021 cancellation of claim 21 obviates the objection noted in the previous Office action.
Claim Objections
The 17 MAY 2021 cancellation of claim 21 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 17 MAY 2021 amendments to claim 8 and the cancellation of claim 21 overcome the 
rejections noted in the previous Office action.
Remarks
The 17 MAY 2021 amendments to claims 1, 3, 8, and 16 have been noted and entered.
The 17 MAY 2021 cancellation of claims 2 and 21 has been noted and entered.
The 17 MAY 2021 addition of claims 22 and 23 has been noted and entered.
Allowable Subject Matter
Claims 1, 3-16, 18-20, 22, and 23 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 16’s, “…; removing a portion of the dummy gate stack to form a recess adjacent to a remaining dummy gate stack; forming 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815